Title: To Thomas Jefferson from John Thompson, 4 February 1809
From: Thompson, John
To: Jefferson, Thomas


                  
                     Plese Your Excelencey 
                     
                     Feby. 4th. 1809
                  
                  I Directed a few lines to you inclosed in the paper I Carrey to You Called the Monitor. The respect—was that the Honarable Subcribers of Said paper, Has being well plesed the paid me up my New Year’s Gift. I wait upon Your Honour for Your Gift—
                  
                     The Carrier Jno Thompson 
                     
                  
               